Citation Nr: 1753680	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 2002 to October 2002, and on active duty from January 2003 to April 2004, with service in Southwest Asia from March 2003 to March 2004.  The Veteran had subsequent Army Reserve Service.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in May 2016.  A transcript of that proceeding has been associated with the claims file.

These claims were remanded by the Board in September 2016 for additional development.  For the reasons discussed below, further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's September 2016 remand directed the AOJ to obtain the Veteran's personnel files; prepare a summary of ACDUTRA and inactive duty training (INACDUTRA) service; obtain relevant private and VA medical records; afford the Veteran a VA examination for his apnea; and obtain an opinion regarding the Veteran's knee disabilities.

The AOJ obtained some of the Veteran's personnel records in November 2016, and produced an information report which confirmed the Veteran's ACDUTRA service from June 2002 to October 2002 and active duty service from January 2003 to April 2004.  However, no other periods of ACDUTRA or INACDUTRA were confirmed, despite the presence in the claims file of a July 18, 2007 Line of Duty determination that the Veteran injured his left knee while playing volleyball.  See also May 17, 2016 Medical Treatment Record - Government Facility, pg. 6, noting the Veteran was on active training orders from July 16, 2007 to July 29, 2007.  As these records indicate the Veteran was on ACDUTRA at the time of a knee injury, the Board will presume that the Veteran was on ACDUTRA service from July 16, 2007 to July 29, 2007.  

Clarification is required on the Veteran's knee claims.  The November 2016 examiner opined that the Veteran's meniscal tears and degenerative joint disease were not related to service, explaining that they were due to meniscal tears which occurred "many years post-discharge."  However, as indicated above, the Veteran had ACDUTRA service in 2007, and a February 2008 record from Mercer Bucks Orthopedics shows the Veteran had left patellar tendonitis and partial tear.  The examiner's finding that the meniscal tears occurred many years after service, at least with respect to the left knee, contradicts the evidence of record; thus an addendum opinion is necessary.

Further clarification is also required with respect to the Veteran's OSA examination.  The examiner began the report by noting the Veteran's history of sleep apnea for the past few years, history of loud disruptive snoring, insomnia, unrefreshed sleep, excessive daytime sleepiness, and possible witnessed apneas.  However, the supporting rationale for his negative opinion was that there were no pertinent notes regarding an OSA diagnosis or symptoms related to OSA in the Veteran's service treatment records.  

The record contains conflicting information regarding an in-service occurrence relating to the Veteran's OSA.  His service treatment records contain no diagnosis or reference to OSA or its symptoms.  A March 2004 post-deployment health assessment shows the Veteran denied feeling tired after sleeping.  In an April 2007 post-deployment survey, the Veteran reported experiencing several conditions but did not endorse problems sleeping or still feeling tired after sleeping.  However, an undated Traumatic Brain Injury questionnaire noted the Veteran reported sleep problems immediately following his injury, and said he had not had a good night sleep since he returned from Iraq.  

The Veteran submitted statements from his ex-wife and his mother in August 2011, which indicated the Veteran's sleeping difficulties began when he returned from Iraq.  During his Board hearing, the Veteran reported that he did not know whether he had sleep apnea in service, and said that when he returned home from Iraq nobody told him.  See May 2016 Hearing Transcript, pg. 24.  He reported that during service he hardly slept, and that the unrested sleep messed him up.  Id. at 25.  The Veteran reported sleeping soundly before service, and said that he did not know if any of his bunkmates during service told him he snored.  Id. at 26.

Given this conflicting information, additional clarification is needed to determine whether a relationship exists between the Veteran's current OSA and his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to an appropriate physician for an addendum opinion regarding the Veteran's knee claims.  

The examiner should review the entire claims file, to include this remand, and opine whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed knee disability began during or is otherwise related to the Veteran's active service from January 2003 to April 2004 or ACDUTRA service from July 16, 2007 to July 29, 2007.

In rendering the requested opinion, the examiner's attention is directed to the documented knee difficulties in February 2003, July 2007, February 2008, and July 2008, and the Veteran's statements discussing the circumstances of service.  See November 24, 2010 claim and May 2016 Hearing Transcript, pp. 4-9.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Forward the claims file to an appropriate physician for an addendum opinion regarding the Veteran's OSA claim.  

The examiner should review the entire claims file, to include this remand, and opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea is related to service or had its onset during service.

The examiner's attention is directed to the March 2004 post-deployment health assessment; the April 2007 post-deployment survey; the undated Traumatic Brain Injury questionnaire; statements from his ex-wife and his mother in August 2011; and the Veteran's testimony during the May 2016 Hearing.  

The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Review the examination reports for compliance with the Board's directives.  If necessary, any corrective action should be undertaken prior to recertification to the Board.

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




